FILED
                            NOT FOR PUBLICATION                               APR 19 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JASWANT SINGH,                                   No. 05-74907

              Petitioner,                        Agency No. A073-416-143

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2010
                            San Francisco, California

Before: GOODWIN, BERZON and IKUTA, Circuit Judges.

       Petitioner Jaswant Singh (“Petitioner”) appeals the denial of his application

for asylum, withholding of deportation, and relief under the United Nations

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a)(1).

We grant the petition and remand.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The Board of Immigration Appeals adopted the Immigration Judge’s (“IJ”)

opinion without comment, and therefore we review the IJ decision. See Gui v. INS,

280 F.3d 1217, 1225 (9th Cir. 2002). “We review an adverse credibility finding

under the substantial evidence standard. . . . Although the substantial evidence

standard is deferential, the IJ must provide a specific cogent reason for the adverse

credibility finding.” Id. (internal quotation marks and citations omitted).

      The IJ found that Petitioner did not make a credible application because

Petitioner’s allegations that he participated in informational activities on behalf of

the Akali Dal (Mann) political party, and that he was arrested and tortured, were

not credible.

      Regarding Petitioner’s allegation that he participated in informational

activities on behalf of the Akali Dal (Mann) political party, the IJ found

Petitioner’s testimony so vague that it made his allegations not credible. However,

Petitioner’s testimony was not vague. He was able to list other factions of the

Akali Dal party, state the number of seats won by Akali Dal (Mann) candidates,

name some of the winning candidates, describe his participation in rallies, and

explain a boycott of one election. Thus, substantial evidence does not support this

adverse credibility finding.




                                          -2-
      Regarding Petitioner’s allegation that he was arrested and tortured, the IJ

found it implausible that Petitioner was so involved with the Akali Dal (Mann)

political party that one month after Petitioner’s return to India he was arrested and

tortured. The IJ also found that affidavits from villagers who witnessed

Petitioner’s arrest were entitled to little or no evidentiary weight because the

affiants were illiterate and could not have known what was written in the affidavit.

The IJ further found that letters written by Akali Dal (Mann) officials on behalf of

Petitioner actually undermine Petitioner’s allegation.

      As discussed above, Petitioner has shown that he was involved with the

Akali Dal (Mann) political party. Moreover, Petitioner alleged that he was arrested

and tortured in part because he filed a complaint against the police. Thus, he need

not have been deeply involved in politics or present in India for more than a month

for this allegation to be plausible. Furthermore, the affidavits from the witnesses to

Petitioner’s arrest contained notary public certifications that the affidavits were

read to the affiants and accepted as correct. Therefore, the IJ should have

considered the affidavits. Finally, the IJ correctly found that the letters from the

Akali Dal (Mann) officials do not corroborate Petitioner’s allegation. However,

the letters omit, rather than contradict, Petitioner’s alleged arrest and torture.




                                           -3-
Therefore the letters do not undermine Petitioner’s allegation. Thus, substantial

evidence does not support this adverse credibility finding.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         -4-